SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
The defendant-appellee, AnheuserBusch, Inc. (“Anheuser-Busch”), challenges on appeal the grant by the District *55Court of a preliminary injunction pending trial to Guinness United Distillers & Vintners (“Guinness”) on Guinness’s claim of trademark infringement, enjoining Anheuser-Busch from marketing a product under a name that Guinness claims infringes on one of its marks. We review the grant of a preliminary injunction, including a preliminary injunction granted on Lanham Act claims, for abuse of discretion. TCPIP Holding Co., Inc. v. Haar Communications, Inc., 244 F.3d 88, 92 (2d Cir. 2001).
The defendant-appellee did not show that the District Court abused its discretion in issuing the preliminary injunction. The judgment of the District Court is AFFIRMED.